Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on: 08/26/2022. Claims 5, 14 and 20 are cancelled. Claims and 1-4, 6-13, and 15-19 are pending. 
Claims 1, 2, 4, 6-11, 13, and 15-19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3, 6-10, 12, and 15-19 are newly rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010) in view of Han et al (US Application: US 2006/0206806, published: Sep. 14, 2006, filed: May 3, 2006) in view of Noji et al (US Application: US 2018/0232347, published: Aug. 16, 2018, filed: Feb. 16, 2017).
Claims 2 and 11 are newly rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010) in view of Han et al (US Application: US 2006/0206806, published: Sep. 14, 2006, filed: May 3, 2006) in view of Noji et al (US Application: US 2018/0232347, published: Aug. 16, 2018, filed: Feb. 16, 2017) and in view of Tu et al (US Application: US 2019/0179905, published: Jun. 13, 2019, filed: Feb 15. 2019).
Claims 4 and 13 are newly rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010), in view of Han et al (US Application: US 2006/0206806, published: Sep. 14, 2006, filed: May 3, 2006) in view of Noji et al (US Application: US 2018/0232347, published: Aug. 16, 2018, filed: Feb. 16, 2017) and in view of Golipour et al (US Application: US 2018/0330729, published: Nov. 15, 2018, filed: Aug. 10, 2017).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-11, 13, and 15-19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, the claim recites “… obtaining, via a wired or wireless data communication network, a source sentence; obtaining, via the trained network model,  a plurality of words …; determining a plurality of paraphrased sentences … ; determining ranks of the plurality of paraphrased sentences based on …; and obtaining a preset number of paraphrase sentences by selecting the pre-set number of sentences from … based on the determined rank”.

The limitations of “… obtaining, via a wired or wireless data communication network,  a source sentence; obtaining, via the trained network model,  a plurality of words …; determining a plurality of paraphrased sentences … ; determining ranks of the plurality of paraphrased sentences based on …;  and obtaining a preset number of paraphrase sentences by selecting the pre-set number of sentences from … based on the determined rank”, covers performance of the limitations in the mind. For example,     “… obtaining a source sentence; obtaining a plurality of words …; determining a plurality of paraphrased sentences … “ in the context of this claim encompasses the user manually observing a source sentence, evaluating individual words from the observed sentence  and manually making an assessment /judgment that there are equivalent/correlating paraphrased sentences based upon certain similarity criteria/conditions. Similarly, the limitation “obtaining a preset number of paraphrase sentences”  in the context of this claim encompasses the user manually making a judgment to select a number of paraphrases sentences based upon the earlier manually considered criteria/conditions. If claim limitation(s), under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components (wired or wireless data communication network and trained network model), then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites “a wired or wireless data communication network” and “trained network model”. The wired or wireless data communication network is recited at a high level of generality (generic computer component (data transceiver/communication-interface) that performs generic computer functions (receive, or send data) and the trained network model is recited at a high level of generality (generic computer component (a programmed processor) that performs computer operations (executing instructions)); such that they amount to no more than applying the judicial exception using generic computer components. More specifically, with respect to the trained network model, it is considered a pre programmed set of computer operations that are “applied” at high level (see MPEP 2106.05(f). The use of a "pre-trained" models is similar to an "off the shelf" component (implemented by applying instructions to apply the model), since the claim does not go into how it has been trained, only that it has already been trained. Accordingly the wired/wireless data communication network and trained network model do not integrate the abstract idea into a practical application because they do no impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of wired or wireless data communication network and trained network model amount to no more than application of the exception using generic computer components. Application of an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, the claim recites “… recognizing a text …; and obtaining the source sentence from the recognized text”.  The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually making an observation of text and then evaluating that there exists a source sentence within the recognized text”. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 4, the claim recites “…performing at least one of a tokenizing process and a normalizing process …”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating individual parts of a source sentence (tokenizing) and then manually judging how to normalize each of the manually evaluated parts. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 6, the claim recites “… wherein the ranks of the plurality of paraphrase sentences are determined by using beam search”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually making an assessment using a beam search algorithm to judge/evaluate the ranks. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 7, the claim recites “.. the plurality of paraphrased sentences comprise paraphrase sentences written in a language different …”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating that there are also paraphrase sentences that are written in a different language from the source sentence. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 8, the claim recites “… the plurality of sentences further comprise paraphrase sentences written in the same language …”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating that there are also paraphrase sentences that are written in a same language from the source sentence. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 9, the claim recites “determining a recommended sentence from among the plurality of paraphrased sentences”. The limitation as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. The limitations in the context of this claim encompasses a user manually evaluating/judging that there exists a recommended sentence. Since the claim does not resolve the statutory deficiencies of its parent independent claim for which it depends upon, the claim is also directed to an abstract idea.

With regards to claim 10, it is rejected under similar rationale as claim 1. Additionally it only additionally recites additional memory, processor. Since the memory and processor are recited at a high level of generality (generic computer components that perform generic computer functions) they amount(s) to no more than applying the judicial exception using generic computer component(s).

With regards to claim 11, it is rejected under similar rationale as claim 2.
With regards to claim 13, it is rejected under similar rationale as claim 4.

With regards to claim 15, it is rejected under similar rationale as claim 6.

With regards to claim 16, it is rejected under similar rationale as claim 7.

With regards to claim 17, it is rejected under similar rationale as claim 8.

With regards to claim 18, it is rejected under similar rationale as claim 9.

With regards to claim 19, it is rejected under similar rationale as claim 1. Additionally it only additionally recites additional memory, processor. Since the memory and processor are recited at a high level of generality (generic computer components that perform generic computer functions) they amount(s) to no more than applying the judicial exception using generic computer component(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12, and 15-19 are newly rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010) in view of Han et al (US Application: US 2006/0206806, published: Sep. 14, 2006, filed: May 3, 2006) in view of Noji et al (US Application: US 2018/0232347, published: Aug. 16, 2018, filed: Feb. 16, 2017).

With regards to claim 1. Amr teaches a method of processing a language based on a trained network model including a neural network, the method comprising: 

Obtaining, ... a source sentence; obtaining via the trained network model a plurality of words constituting the source sentence (page 1: a source sentence is fed into an encoder having word entities (e.g. words including: ‘England’, ‘Emerge’, ‘Victorious’ …); 

determining a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence (page 3: a plurality of paraphrased words are available at the decoder) and [relevance] levels  between the plurality of paraphrased sentences and the source sentence (pages 3 and 4: a beam search can be used to select a plurality of words to produce a plurality of sentences based upon a plurality of levels of relevance); and 

obtaining a pre-set number of paraphrased sentences by selecting the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on  (page 4, section 1.C: at least one to three sentences are ranked (within beam width) are determined as recommended among a plurality of more sentences (that fall out of beam width).

Although Amr teaches …relevance levels  between the plurality of paraphrased sentences and the source sentence (as explained above, the relevance for sequences in context with the paraphrase and source sentence combinations are determined using a beam search), Amr does not expressly teach obtaining, via a wired or wireless data communication network, a source sentence; … . similarity levels  between the plurality of paraphrased sentences and the source sentence …;  … determining ranks of the plurality of paraphrased sentences based on the determined similarity levels, respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences; obtaining a pre-set number of paraphrased sentences  … based on the determined rank.

Yet Quirk et al teaches levels of relevance between paraphrase sentences and the source sentence further include similarity levels between the plurality of paraphrased sentences and the source sentence…; (Fig 4, Fig 5: column 4, lines 14-15: potential paraphrase sequences/sentences are compared (by a system using processor/memory) to a first word sequences/sentence to determine a level/score of similarity/parallel (such as semantically similar)).

It would have been obvious one of ordinary skill in the art before the effective filing of the invention to have modified Amr’s ability to calculate levels of relevance as part of steps performed when ranking and selecting/obtaining ranked paraphrase sentences from decoders (with respect to a source sentence at the encoder), such that the levels of relevance would have been implemented in a computer system that included semantic similarity-word relevance calculations between each other (as parallel), as taught by Quirk et al. The combination would have allowed Amr to have efficiently trained a machine translation system to translate between source and target language forms by ascertaining parallel data to determine if word sequences are related to one another. 

However, although the combination of Amr and Quirk et al teaches that the sentences are obtained based upon similarity levels that are associated with rankings of sentences, the combination does not expressly teach obtaining, via a wired or wireless data communication network, a source sentence; determining ranks of the plurality of paraphrased sentences based on the determined similarity levels, respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences.

Yet Han et al teaches determining ranks of the plurality of paraphrased sentences based on the determined similarity levels, respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences (the determined rank based on all three of similarity, numbers of words and lengths) (paragraph 0020: “Preferably, the step of selecting sentences for the summary involves selecting only sentences of a sentence length between a minimum sentence length threshold value and a maximum sentence length threshold value, the sentence length being determined by a number of words therein”. More specifically as explained in 0019, sentences are obtained based upon ranking of a ‘WS’ score, and the ‘WS’ score is further based upon number of words and sentence length).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amr and Quirk et al’s ability to determine ranks (through beam search) and select from a number of paraphrase sentences (that were ranked), such that the selection (of ranked sentences) is further based upon number of words and lengths of the sentences, as taught by Han et al. The combination would have allowed Amr and Quirk et al to have produced sentences that are easily consumable and evaluated by the reader by producing information that can sufficiently inform the reader to glean content of interest (Han et al, paragraph 0002).

However the combination of Amr, Quirk et al and Han et al does not expressly teach obtaining, via a wired or wireless data communication network, a source sentence.

Yet Noji et al teaches obtaining, via a wired or wireless data communication network, a source sentence/passage (abstract, paragraph 0029, 0247: a source passage content having sentence content can be obtained to be processed to output corresponding paraphrase(s) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amr, Quirk et al and Han et al’s ability to take/retrieve  source sentence data, such that the source data could have been retrieved/obtained through a communication network, as taught by Noji. The combination would have allowed Amr, Quirk et al and Han to have processed text retrieved remotely through a network location to be changed for output to the user (Noji, paragraph 0002 and 0004). 

With regards to claim 3. The method of claim 1, Amr teaches wherein: the trained network model comprises a sequence-to-sequence model that comprises an encoder and a decoder to which context vectors are applied as inputs and outputs (page 1: a modified rnn seq2seq model is implemented having an encoder and decoder  having text vectors as inputs and outputs). The combination of Amr and Quirk et al teaches respectively, and the similarity levels are determined based on a probability that the paraphrased words determined by the decoder and the words of the source sentence coincide with each other, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 6. The method of claim 1, the combination of Amr, , Quirk et al, Han and Noji et al teaches wherein the ranks of the plurality of paraphrased sentences are determined by using beam search, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 7. The method of claim 1, Amr teaches wherein the plurality of paraphrased sentences comprise paraphrased sentences written in a language different from the obtained source sentence (page 2, bottom-figure: the paraphrase sentence variations are in a different language than the input).

With regards to claim 8. The method of claim 7, Amr teaches wherein the plurality of paraphrased sentences further comprise paraphrased sentences written in the same language as the source sentence (see second to last figure on page 4 with encoder and decoder: the paraphrase sentences generated could also be in the same source language as the source sentence).

With regards to claim 9. The method of claim 1, Amr teaches further comprising determining a recommended sentence from among the plurality of paraphrased sentences (page 4, section 1.C: at least one to three sentences (within beam width) are determined as recommended among a plurality of more sentences (that fall out of beam width)).

With regards to claim 10. Amr, Quirk et al, Han and Noji et al teaches a device for processing a language based on a trained network model including a neural network, the device comprising: a communication interface configured to communicate with a server or an external device, via a wired or wireless data communication network; a memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions stored in the memory, wherein the processor is configured to: control the communication interface to receive  a source sentence, via the wired or wireless data communication network,  obtain, via the trained network model, a plurality of words constituting the source sentence,  determine a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and  similarity levels between the plurality of paraphrased sentences and the source sentence, determine ranks of the plurality of the plurality of paraphrased sentences based on the determined similarity levels, respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences, and to obtain a pre-set number of paraphrased sentences by selecting the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the determined ranks, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 12. The device of claim 10, Amr , Quirk et al, Han and Noji et al teaches wherein: the trained network model comprises a sequence-to-sequence model that comprises an encoder and a decoder to which context vectors are applied as an input and an output, respectively, and the similarity levels are determined based on a probability that paraphrased words determined by the decoder and the words of the source sentence coincide with each other, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

With regards to claim 15. The device of claim 10, the combination of Amr, , Quirk et al, Han and Noji et al teaches wherein the at least one processor is further configured to determine the ranks of the plurality of paraphrased sentences by using beam search, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 16. The device of claim 10, Amr, Quirk et al, Han and Noji et al teaches wherein the plurality of paraphrased sentences comprise paraphrased sentences written in a language different from the obtained source sentence, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

With regards to claim 17. The device of claim 16, Amr, Quirk et al, Han and Noji et al teaches wherein the plurality of paraphrased sentences further comprise a paraphrased sentences written in the same language as the source sentence, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.

With regards to claim 18. The device of claim 10, Amr teaches wherein the at least one processor is further configured to determine a recommended sentence from among the plurality of paraphrased sentences, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.

With regards to claim 19. the combination of Amr, Quirk et al, Han and Noji et al teaches a computer program product embodied on a non-transitory computer-readable storage medium and comprising instructions that, when executed by at least one processor of a computing device, cause the at least one processor to: obtain, via a wired or wireless data communication network, a source sentence; obtain, via a trained network model including a neural network a plurality of words constituting the source sentence; determine a plurality of paraphrased sentences including paraphrased words for each of the plurality of words constituting the source sentence and levels of similarity between the plurality of paraphrased sentences and the source sentence; determine ranks of the plurality of paraphrased sentences based on the determined similarity levels, respective numbers of words constituting the plurality of paraphrased sentences, and respective lengths of the plurality of paraphrased sentences; and obtain a pre-set number of paraphrased sentences by selecting the pre-set number of paraphrased sentences from among the plurality of paraphrased sentences based on the determined ranks, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 2 and 11 are newly rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010) in view of Han et al (US Application: US 2006/0206806, published: Sep. 14, 2006, filed: May 3, 2006) in view of Noji et al (US Application: US 2018/0232347, published: Aug. 16, 2018, filed: Feb. 16, 2017) and in view of Tu et al (US Application: US 2019/0179905, published: Jun. 13, 2019, filed: Feb 15. 2019).

With regards to claim 2. The method of claim 1, the combination of Amr, Quirk et al, Han and Noji et al teaches … wherein the obtaining of the source sentence comprises … and obtaining the source sentence , as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach further comprising receiving an image, wherein the obtaining of the source sentence comprises: recognizing a text included in the received image; and obtaining the source sentence from the recognized text.

Tu et al teaches further comprising receiving an image, wherein the obtaining of the source sentence comprises: recognizing a text included in the received image; and obtaining the source sentence from the recognized text (paragraph 0106: text is recognized from a document image through OCR and the sequence is then obtained from the recognition (Fig. 2)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amr, Quirk et al, Han and Noji et al’s ability to obtain the source sentence word sequence such that the sequence could have been recognized from an image through ocr, as taught by Tu et al. The combination would have allowed Amr, Quirk et al, Han and Noji et al to have faithfully reflected information about a source sentence (Tu et al, paragraph 0006). 

With regards to claim 11. The device of claim 10, the combination of Amr, Quirk et al, Han, Noji et al and Tu et al teaches wherein the at least one processor is further configured to: control the communication interface to receive an image, recognize a text included in the received image, and obtain the source sentence from the recognized text, as similarly explained in the rejection of claim 2 above.

Claims 4 and 13 are newly rejected under 35 U.S.C. 103 as being unpatentable over Amr Zaki (Title: “Beam Search & Attention for text Summarization made Easy (Tutorial 5)”, publisher: HackerNoon, published: Apr. 6, 2019, pages 1-8) in view of Quirk et al (US Patent: 8560297, issued: Oct. 15, 2013, filed: Jun. 7, 2010), in view of Han et al (US Application: US 2006/0206806, published: Sep. 14, 2006, filed: May 3, 2006) in view of Noji et al (US Application: US 2018/0232347, published: Aug. 16, 2018, filed: Feb. 16, 2017) and in view of Golipour et al (US Application: US 2018/0330729, published: Nov. 15, 2018, filed: Aug. 10, 2017).

With regards to claim 4. The method of claim 1, Amr, Quirk et al, Han and Noji et al teaches further comprising … the plurality of words constituting the source sentence, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However Amr, Quirk et al, Han and Noji et al does not expressly teach … performing at least one of a tokenizing process and a normalizing process with respect to the plurality of words constituting the source sentence.

Yet Golipour et al teaches  … performing at least one of a tokenizing process and a normalizing process with respect to the plurality of words constituting the source sentence (paragraph 0033, Fig. 10A: text normalization is performed as well as tokenization)).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Amr, Quirk et al, Han and Noji et al ’s ability to process words from a source sentence, such that the words could have undergone tokenization and normalizing as taught by Golipour et al. The combination would have allowed Amr, Quirk et al, Han and Noji et al to have normalized text in a faster and more accurate manner (Golipour et al, paragraph 0004).

With regards to claim 13. The device of claim 10, the combination of Amr, Quirk et al, Han, Noji et al and Golipour et al teaches wherein the at least one processor is further configured to perform at least one of a tokenizing process and a normalizing process with respect to the plurality of words constituting the source sentence, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
With regards to claims 1, 10 and 19, the applicant argues that “the claims are a mental process” of a user manually observing a process and that the office action has asserted that the entire claim is directed towards a mental process [and more specifically] the office has not shown how each individual element is directed towards a mental process …”. 
In response, the examiner first respectfully points to mpep 2106.07(a), which explains that “When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2)..  The prior office action specifically recites the limitations that fall within the groupings of abstract ideas (mental process/mathematical concepts, and then the prior office action specifically provides explanation for why the specific limitations are treated as an abstract idea because the limitations recited (“encompass the user manually observing a source sentence, evaluating individual words from the observed sentence  and manually making an assessment /judgment that there are equivalent/correlating paraphrased sentences based upon certain similarity criteria/conditions). Thus, the examiner has met the burden required for Step 2A prong one analysis and it’s corresponding required explanations.
The applicant further argues the office action has not shown how the claimed elements are ‘mental process’ as defined under 2019 PEG, the ‘mental processes’ grouping is defined as concept performed in the human mind, and examples of mental processes include observations, evaluations, judgments and opinions”. This argument is not persuasive as the prior office action specifically mapped according the mental processes under 2019 PEG (the prior office action recites “encompass the user manually observing a source sentence, evaluating individual words from the observed sentence  and manually making an assessment /judgment that there are equivalent/correlating paraphrased sentences based upon certain similarity criteria/conditions”). 
The applicant argues the office action has not provide any rationale as to how the newly amended claim limitations ‘obtaining, via a wired or wireless data communication network’ and obtaining via a ‘trained network model’ is abstract. The examiner respectfully directs attention to the 35 USC 101 rejections above, which explains the limitations of applicant’s concern. More specifically, the wired or wireless data communication network and trained network model are interpreted as generic computer components performing generic computer functions at a high level of generality, such as using the Internet to gather data, or use of already pre-programmed unit (programmed processor). 
The applicant argues the office action has merely provided a conclusory statement to support the 101 rejection and that whether something is well-understood, routine, and conventional at the time of the patent is a factual determination. In response, the examiner respectfully points out , as explained in MPEP 2106.07(a) “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” Additionally, although a factual determination is required to support a conclusion, as recited in MPEP 2106.05(d) “this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination”. The courts have recognized the facts to substantiate the items in the 35 USC 101 rejections above. For example “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”. Also The courts have recognized the facts concerning “ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.", iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition). Accordingly, the above facts recognized by the courts substantiate the claimed elements that are mapped to well understood , routine and conventional, and thus, the applicant’s 35 USC 101 arguments are not persuasive.
With regards claim 1 and its corresponding 35 USC 103 rejection, the applicant argues Han does not disclose technical features corresponding to determining the rank of the sentences based on the sentence length (number of words). However, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). More specifically as explained above, the combination of Amr and Quirk et al’s ability to determine ranks (through beam search) and select from a number of paraphrase sentences (that were ranked) were modified such that the selection (of ranked sentences) is further based upon number of words and lengths of the sentences ( as taught by Han et al). Thus, the combination teaches that the limitation at issue. The examiner has provided further explanation with regards to Han et al above for additional clarity, which explains paragraph 0019 ( which paragraph 0020 is based upon) teaches the sentences are obtained based upon ranking of a ‘WS’ score, and the ‘WS’ score is further based upon number of words and sentence length ).
With regards to claims 10 and 19, the applicant argues they are allowable for reasons presented by the applicant for claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178